Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each jaw having a cylindrical form, an axis of which is perpendicular to an axis of the stud (cl. 3, 11) and “the stud is fixed to a face of the door that faces in a direction from the stowed position towards the deployed position” (claim 9) must be shown or the feature(s) canceled from the claim(s).  Regarding claims 3 and 11, it is noted that Figure 5 shows the stud extending between the two jaws. The “axis” of the stud, presumably referring to a centerline axis along the length of the stud, does not intersect with either of the axes of the cylinders of the jaws. Thus, neither of the axes of the jaws is shown perpendicular to the centerline axis of the stud, as such arrangement would require the axes to meet at a right angle. Regarding claim 9, the stud is shown as located on the face of the door that faces toward the stowed position, not the deployed position (see Fig 3). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the engine” is indefinite because it is unclear what engine is being referred to. Furthermore, “an engine” as recited appears to be a subcomponent of the “bypass turbojet engine”, but is not clearly differentiated therefrom. Examiner suggests amending to “a core engine” and “the core engine” to differentiate from the turbojet engine.
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0107944 (Kawai) in view of US 5868620 (Wada).
Regarding claim 1, 4-7, Kawai teaches an aircraft (Fig 1), a bypass turbojet engine comprising an engine (Fig 2A-2C, para 33; bypass turbojet 106, gas turbine engine 202) and a nacelle for the bypass turbojet engine having a primary flow path through a core of the engine (primary flow path through core engine 202) and a secondary flow path bypassing the core and within the nacelle (secondary flow path 208 within nacelle 200), the nacelle surrounding the engine (nacelle 200 surrounding the engine 202 and secondary flow path 208), the nacelle comprising: an open window (or opening) through at least one wall of the nacelle between the secondary flow path and the outside of the nacelle (Fig 2B, 2C; open window/opening 230 through a wall of nacelle 200 between secondary flow path 208 and outside of nacelle 200), a reverser system comprising doors in which each door is able to move between a stowed position 
Kawai fails to teach the at least one locking system configured to lock the door in the stowed position, to unlock the door automatically when the door leaves its stowed position and to lock the door automatically when the door arrives in its stowed position, each locking system comprising: a shoe fixed at a base to the door, a stud facing away from the door, a restriction (or narrowing) between the base of the stud which is fixed to the shoe and a tip of the stud, and two jaws fixed to the nacelle via an elastic support and configured move between a parted position in which a distance between the two jaws is greater than a width of the tip of the stud and a contracted position in which the distance between the two jaws is less than the width of the tip of the stud. However, Wada teaches that locking systems may be configured to lock automatically in a closed position and to unlock automatically (Fig 4, 7, col 6 ll. 31-col 7 l. 11; locking and unlocking occurs as function of the position of the lever 1; the locking member 27 and catch 28 are locked and unlocked automatically due to the pivoting of the lever 1), each locking system comprising: a shoe (annotated figure below), a stud facing away from the door (see annotated figure below), a restriction between a base of the stud which is fixed to the shoe and a tip of the stud (see annotated figure below; the restriction is also construed as a “narrowing”), and two jaws fixed via an elastic support and configured 

    PNG
    media_image1.png
    546
    386
    media_image1.png
    Greyscale

Regarding claim 3, Kawai in view of Wada further teaches each jaw has a cylindrical form (Wada, Fig 4, 7; rollers 28c, 28d are cylindrical), an axis of which is perpendicular to an axis of the stud (see annotated figure below; at one point in the 

    PNG
    media_image2.png
    451
    608
    media_image2.png
    Greyscale

Regarding claims 12-13, Kawai in view of Wada further teaches the stud has a narrowed width at a distal end of the stud opposite the base (see annotated figure of Wada above) and a threshold for unlocking and locking the locking system comprises a force required to move the jaws apart against a force of the elastic support (col 6 ll. 31-col 7 l. 11 of Wada; spring tensions the jaws together; when the stud is forced between the jaws, a threshold for force is met which forces the jaws apart against the force of the spring in order to move the jaws between the contracted and parted positions).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Wada as applied to claim 1 above, and further in view of US 2018/0142645 (Lu).
Regarding claim 2, Kawai in view of Wada fails to teach each elastic support is a spring leaf. However, Lu teaches the spring leafs may be used in locking members in order to hold a stud (Fig 5, 7, para 49-51; spring leaf 100 provides the force for holding stud 90). It would have been obvious to one of ordinary skill in the art at the time of filing to make each elastic support of Kawai in view of Wada a spring leaf in order to provide self-locking alignment, as taught by Lu. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using a spring leaf as the elastic support for holding a stud in a locking mechanism yields predictable results.

Claim 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Wada as applied to claim 6 above, and further in view of US 2007/0216267 (Johanning).
Regarding claim 8, 10, Kawai in view of Wada fails to teach the stud is fixed to a face of the door that faces towards the outside of the nacelle or the stud has an axis arranged substantially perpendicular to the door. However, Johanning teaches a locking system wherein the stud is fixed to a face of the door that faces in a direction of closing and the stud having an axis that is substantially perpendicular to the door (Fig 4, para 39; studs 132, 134 fixed to an interior face of the door 114 and having their longitudinal axes substantially perpendicular to the door – e.g. extending substantially straight out 
Regarding claim 11, Kawai in view of Wada and Johanning further teaches each jaw has a cylindrical form (Wada, Fig 4, 7; rollers 28c, 28d are cylindrical), an axis of which is perpendicular to an axis of the stud (see annotated figure above; at one point in the movement of the locking system, at the parted position, the axes of the cylinders will be perpendicular to a transverse axis of the stud).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741